Name: Commission Regulation (EC) No 547/2003 of 27 March 2003 on the advance use of certain textile products following overlicensing by Malaysia
 Type: Regulation
 Subject Matter: international trade;  trade policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32003R0547Commission Regulation (EC) No 547/2003 of 27 March 2003 on the advance use of certain textile products following overlicensing by Malaysia Official Journal L 081 , 28/03/2003 P. 0014 - 0014Commission Regulation (EC) No 547/2003of 27 March 2003on the advance use of certain textile products following overlicensing by MalaysiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Regulation (EC) No 138/2003(2), and in particular Article 8 thereof,Whereas:(1) The Malaysian authorities have issued in 2002 licences for the export of textile products falling under categories 5 and 6 (anoraks and trousers) above the quota levels agreed between Malaysia and the European Communities. This implies that sufficient quantities are not available for the import of products of those categories shipped in 2002 in excess of year 2002 quotas, even after recourse to the flexibility provisions in Annex VIII of Regulation (EEC) No 3030/93.(2) Article 8 of Regulation (EEC) 3030/93 allows the Commission to open up additional opportunities for imports under particular circumstances, and notably that in case of over-licensing by the authorities of a supplier country the additional quantities granted shall be deducted from the quantitative limits of the same categories of products for the following quota year, i.e. 2003.(3) Although the granting of additional quantities for a quota year with a corresponding deduction from the quotas of the following year in cases of over-licensing contemplated in Article 8 of Regulation (EC) No 3030/93 constitutes a response to an extraordinary situation, which is not part of an usual management of textile import regulations, it is recognised that Malaysia in the past has been issuing export licenses in accordance with its agreement with the European Communities and that Malaysian authorities in the current case have been cooperating in order to minimise the negative impact of such over-licensing.(4) The measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee,HAS ADOPTED THIS REGULATION:Article 1The following additional quantities are granted to Malaysia in quota year 2002:>TABLE>These quantities are deducted from the corresponding quantitative limits for 2003.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 March 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 23, 28.1.2003, p. 1.